DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 06/16/2022.
	Claim 1-19 are pending and have been examined.
	Claim 20 is withdrawn.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  8, 10, 11, 18, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, 11, 18, and 19 recite that the recommendation data causes the AR to display…, rendering said claims indefinite because it is unclear how data causes a device to display. It is clear that displaying is not required by a potential infringer, but merely the causing of the AR device to display. But what does that entail? When is displaying “caused”? How is it “caused”? What is the scope? Correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson et. al. (US Pub. No. 2019/0206130 A1, hereinafter “Ericson”) in further view of DeLuca et al. (US Pub. No. 20170213224 A1, hereinafter “DeLuca”) and in further view of Suzuki (US Pub. No. 20120206487 A1, hereinafter “Suzuki”) and in even further view or Balasubramanian et al. (US Pub. No. 20160350813 A1, hereinafter “Balasubramanian”).

Regarding claims 1 and 13 
Ericson discloses 
receiving, by a recommendation server and from an AR device associated with a user, visual data representing a view through a viewing area of the AR device, the visual data comprising geolocation data indicating a geolocation of the AR device (Ericson, [0023]: wearable eye glasses and augmented reality; [0017]: determining a location of the user via GPS; [0018]: visual data used to determine geographic location);
identifying, by the recommendation server, an image of an object included in the visual data (Ericson, [0030]:  server identify features of recognition for items in the visual data);
determining, by the recommendation server and based on the visual data, a product identifier associated with the object (Ericson, [0063]: image may be processed to determine item identifications of the items in image; [0067]: an item in an image is identified using a visual identifier);
determining, by the recommendation server, a retailer associated with the geolocation of the AR device (Ericson, [0036]: determine a location for the user by GPS receiver that obtains location information for communication device and user; FIG. 2A, [0054]: user using communication device in real-world location at a merchant location;  [0056]: while user views merchant location, to determine AR geo-location of merchant location is captured); 
determining, by the recommendation server, an attempt by the user to purchase the object based on historical …data associated with an account of the user (Ericson, [0012]: user account used to establish budget; [0013]: determine the budget using previous expenditures of the user and transaction histories, for example, by determining what normal purchases are made by a user; [0011]: as the user selects items for purchase, which may be done prior to completing a purchase transaction, the budget may be updated and item visual appearances in the augmented reality may be adjusted based on the change in the budget)
generating, by the recommendation server and in response to determining the attempt, recommendation data based on the product identifier and an account associated with the user (Ericson, [0041]: generate a visual indicator as a recommendation for purchase of an item; [0011]: recommendation is generated based on whether purchase will exceed user’s budget; [0020]: recommend an item for purchase if the item meets the user's budget; [0012]: user account used to establish budget; [0013]: determine the budget using previous expenditures); and
sending, by the recommendation server, the recommendation data to the AR device to cause the AR device to display the recommendation data to the user (Ericson, [0019]: output of the item to recommend the item for purchase; [0023-0024]:  present recommendations as AR to user).     
Ericson teaches recommendation data and historical data (Ericson, [0041] and [0012]) but does not explicitly disclose 
determining, by the recommendation server, an attempt by the user to purchase the object based on historical geolocation data … indicating that a number of user visits to the retailer indicated by the geolocation of the AR device equals or exceeds a predetermined number of visits threshold (emphasis added); 
detect, in the viewing area of the AR device, an overlap of the recommendation data and the object; and move the recommendation data to a region of the viewing area of the AR device to avoid the overlap;
 extracting, by the recommendation server, contextual data from a social media account associated with the user; 
comparing, by the recommendation server, the product identifier associated with the object and the contextual data; 
based on comparing the product identifier and the contextual data, generating,…, recommendation data based on the product identifier and the account of the user;
However, DeLuca teaches that it is known to include:
determining, by the recommendation server, an attempt by the user to purchase the object based on historical geolocation data… indicating that a number of user visits to the retailer indicated by the geolocation of the AR device equals or exceeds a predetermined number of visits threshold (emphasis added) (DeLuca, [0026]: analyzing a purchase decision made by a user with a location detector to track locations of the mobile device associated with the user within a retail store to form a proximity history, and identify whether the proximity history exceeds threshold; [0046] and [0083]:  a proximity history is a collection of data indicating an amount of time the user is in proximity to an item as defined by a proximity threshold and/or how many times the user visits the item; [0073]: threshold further defines an average number of times the average user visits; [0075]: proximity history exceeds threshold; Fig. 6, [0102]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Ericson with DeLuca to include the aforementioned limitations since such a modification would be predictable. Specifically, Ericson would continue to teach an attempt by the user to purchase the object based on historical data except that now historical geolocation data is used to determine the attempt to purchase according to the teachings of DeLuca. This is a predictable result of the combination. (DeLuca, [0003]).
However, Suzuki teaches that it is known to include:
detect, in the viewing area of the AR device, an overlap of the recommendation data and the object; and move the recommendation data to a region of the viewing area of the AR device to avoid the overlap (Suzuki, [0012]: overlap detector and display modification; FIG. 1, [0042]: information overlaps image; [0085]: avoid overlap of image with information; FIG.5, [0076]: change displayed area of information to eliminate overlap with the image).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Ericson and DeLuca with Suzuki to include the aforementioned limitations since such a modification would be predictable. Specifically, Ericson and DeLuca would continue to teach displaying recommendation data except that now data is displayed to avoid overlap with objects according to the teachings of Suzuki. This is a predictable result of the combination. (Suzuki, [0002-0003]).
However, Balasubramanian teaches that it is known to include:
extracting, by the recommendation server, contextual data from a social media account associated with the user (Balasubramanian,[0005]: identify at least one social media interaction within a social media network that references at least one of the first item, the tag, and the keyword, whereby the social media network is associated with the user; [0045]: concept extraction to identify products or services mentioned within the social media interaction that are semantically related to the tags or keywords via data mining); 
comparing, by the recommendation server, the product identifier associated with the object and the contextual data; based on comparing the product identifier and the contextual data, generating,…, recommendation data based on the product identifier and the account of the user (Balasubramanian, [0013] and [0043]:  utilizing social media interactions on a user's social media network to provide product and service recommendations to a user; [0019]: The extracted keywords may be used to identify a product or service associated with the element (e.g. product identification code); [0033]: identify a product within a user captured element, search for interactions on social media site 114 containing references to the product, and present related products to the user; [0035]:  element may be an image or a visual code, such as a barcode, QR code, scan code, product code or alphanumeric identification code, used to identify a product; [0039]:  if the identification element is a code, product recommendation program 112A, 112B may search a repository; [0028]: the products may be presented to a user as suggested products the user may be interested in based on the user's interest in the original product represented in the identification element; [0017]:  comparing habits of other system users as well as suggesting content sharing similar characteristics to that which the specific user has viewed and rated highly).	
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Ericson, DeLuca, and Suzuki with Balasubramanian to include the aforementioned limitations since such a modification would be predictable. Specifically, Ericson, DeLuca, and Suzuki would continue to teach displaying recommendation data except that now recommendation data is based on comparing product identifier to contextual data from social media according to the teachings of Balasubramanian in order to recommend products based on social media interactions. This is a predictable result of the combination. (Balasubramanian, [0002] and [0018]).



Regarding claim 2
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
wherein identifying the object comprises: determining the object occupies a predetermined amount of a predetermined region of the viewing area of the AR device. (Ericson, [0025]: object recognition and image processing to present AR; [0016]: an item of interest to a user may be designated with physical cues, such as pointing to an item; [0019] and [0032]: a visual change of the display of the item; FIG. 2A-B, [0058-0059]: displaying AR based on restrictions; [0017])  



Regarding claim 3 
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
wherein identifying the object comprises: determining the object occupies a foreground of the viewing area of the AR device (Ericson, [0015]: item recognition with item feature data extracted, which may include distances between signifying points or points of interest in the visual data. Depth or width of these signifying points or image landmarks may be extracted, as well as a size relative to other features in the visual data; [0025]: object recognition and image processing to present AR; [0016]: an item of interest to a user may be designated with physical cues, such as pointing to an item; [0019] and [0032]: a visual change of the display of the item; FIG. 2A-B, [0058-0059]: displaying AR based on restrictions).   


Regarding claims 4 and 15
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
wherein determining the product identifier comprises: extracting, by the recommendation server, the image of the object from the visual data; comparing, by the recommendation server, the extracted image and a plurality of images to identify an image of the plurality of images matching the extracted image, wherein each image of the plurality of images comprises a known object (Ericson, [0063]: image may be processed to determine item identifications of the items in image; [0067]: an item in an image is identified using a visual identifier; [0015]: extract item feature data and identify the item through comparison of the captured data to other images using known item features; [0016]: comparing the visual data to stored parameters, data, and/or information for the item or other item that identifies the item; [0030]); and
retrieving, by the recommendation server and from a database, a product identifier associated with the image of the plurality of images (Ericson, [0015-0016]: One or more databases may also be accessed that allows recognition, detection, and identification of the item in the visual data).


Regarding claims 5 and 16 
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teaches the method of Claim 1, wherein determining the attempt by the user to purchase the object comprises Ericson, [0012]: user account used to establish budget; [0013]: determine the budget using previous expenditures of the user and transaction histories, for example, by determining what normal purchases are made by a user; [0011]: as the user selects items for purchase, which may be done prior to completing a purchase transaction, the budget may be updated and item visual appearances in the augmented reality may be adjusted based on the change in the budget): 
extracting, by the recommendation server, the geolocation data from the visual data (Ericson, [0023]: wearable eye glasses and augmented reality; [0017]: determining a location of the user via GPS; [0018]: visual data used to determine geographic location; [0056]: geo-location; [0016]: user location within environment);
DeLuca teaches 
comparing, by the recommendation server, the extracted geolocation data and the historical geolocation data associated with the account of the user to determine a number of matches indicative of the number of visits; and determining, by the recommendation server, the number of matches exceeds a the predetermined number of visits threshold (DeLuca, [0034]: track locations of a mobile device associated with a user within a retail store to form a proximity history, the proximity history capturing information relating to items within the retail store in which the user expresses interest; [0035]: track user locations while shopping in the retail store; [0101]: comparing proximity history for multiple visits of same user; [0029]:  if the user is within a proximity threshold for an item for a significant amount of time and/or visits the item several times, this data is captured as the proximity history to indicate the user is expressing interest in the item; [0026]: analyzing a purchase decision made by a user with a location detector to track locations of the mobile device associated with the user within a retail store to form a proximity history, and identify whether the proximity history exceeds threshold; [0046] and [0083]:  a proximity history is a collection of data indicating an amount of time the user is in proximity to an item as defined by a proximity threshold and/or how many times the user visits the item; [0073]: threshold further defines an average number of times the average user visits; [0075]: proximity history exceeds threshold).

Regarding claims 6 and 17
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
wherein further contextual data extracted from at least one of a text message and a transcript of a voice call (Balasubramanian, [0032]: user’s social media network includes text posts, video, and audio files; [0043] and [0045]: The social media interactions may be text, such as Facebook® status updates ).  


Regarding claim 7 
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
wherein generating the recommendation data comprises: discovering, by the recommendation server and based on the account of the user, a predetermined financial milestone associated with the user; comparing, by the recommendation server, the predetermined financial milestone, purchase data associated with a purchase of the object, and the account of the user to determine an affordability value, wherein the affordability value indicates whether the purchase of the object prevents the user from achieving the predetermined financial milestone; and generating, by the recommendation server, the recommendation data based on the affordability value (Ericson, [0041]:  the item information may be used to determine and/or generate a visual indicator as a recommendation for purchase of an item in data capturing the item; [0055]: receive budgetary recommendations; [0057]: once the visual data is captured, item identification may be performed to determine item data, which may be compared with a budget of user to determine which items should be purchased based on budget; [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item).  


Regarding claim 8 
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
selecting, by the recommendation server based on the affordability value, a cross-product associated with the product identifier; and generating, by the recommendation server, the recommendation data based on the plurality of cross-products, the product identifier, and the account associated with the user; wherein the recommendation data causes the AR device to display the cross-product to the user (Ericson, FIG. 2A, [0055]:  sub-items including a different brand, type, and/or price of a more generic genus of items and budgetary recommendations; [0057]: item identification may be performed to determine item data, which may be compared with a budget of user; [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item; [0023-0024]:  present recommendations as AR to user; [0060]: show items that meet or are less than budget).  


Regarding claims 9 and 19 
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
wherein generating the recommendation data comprises: discovering, by the recommendation server and based on the account of the user, a predetermined financial milestone associated with the user (Ericson, [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item; [0023-0024]:  present recommendations as AR to user; [0060]: show items that meet or are less than budget);
retrieving, by the recommendation server and from a database, visual content associated with the user; generating, by the recommendation server, the recommendation data based on the digital video, the product identifier, and the account associated with the user; wherein the recommendation data causes the AR device to display the digital video to the user (Ericson, [0041]: retrievable data from a database and generate recommendation based on item in visual data, including image or video identification data; [0015-0016]: databases may also be accessed that allows recognition, detection, and identification of the item in the visual data; [0037]: Database may also store captured audio, video, or audiovisual content. An augmented reality and/or graphics overlaid onto a display of captured data may be stored to database; [0064]);
generating, by the recommendation server and based on the visual content, a digital video simulating the user interacting with an object associated with the predetermined financial milestone (Ericson, [0023]: user may interact with the augmented reality; [0024-0025]:  items may be detected as the user picks up the item and places the item in a shopping cart through video analysis of the user's actions; [0030]: record video data and use it to identify features of recognition for items in the visual data; [0032]: Once item data is determined determine budget data, which may correspond to constraints or restrictions on purchases; [0064]).  



Regarding claim 10
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
wherein the recommendation data causes the AR device to display the recommendation data in a first region of the viewing area of the AR device separate from a second region of the viewing area of the AR device occupied by the object (Ericson, FIG. 2B, [0057-0058]: display recommendations based on budget; [0059]: highlight items that meet budget and blur items exceeding restriction on interface) 	


Regarding claim 11
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
wherein the recommendation data causes the AR device to display an indicator deterring the user from purchasing the object (Ericson, FIG. 2B, [0057-0058]: display recommendations based on budget; [0059]: warn and blur items exceeding restriction on interface).


Regarding claim 12 
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the method of claim 1,
further comprising: receiving, by the recommendation server and from the AR device, a request to share the recommendation data with a second AR device associated with a second user; and sending, by the recommendation server, the recommendation data to the second AR device to cause the second AR device to display the recommendation data to the second user (Ericson, [0071-0072]: transmission to other devices; [0050]: user as well as other users may interact with the GUI to more easily view and communicate information; [0051]: users may link accounts). 

 
Regarding claim 14
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the system of claim 13,
wherein the recommendation server further configured to at least one of: determine the object occupies a predetermined amount of a predetermined region of the viewing area of the AR device; (Ericson, [0025]: object recognition and image processing to present AR; [0016]: an item of interest to a user may be designated with physical cues, such as pointing to an item; [0019] and [0032]: a visual change of the display of the item; FIG. 2A-B, [0058-0059]: displaying AR based on restrictions; [0017]).
and determine the object occupies a foreground of the viewing area of the AR device (Ericson, [0015]: item recognition with item feature data extracted, which may include distances between signifying points or points of interest in the visual data. Depth or width of these signifying points or image landmarks may be extracted, as well as a size relative to other features in the visual data; [0025]: object recognition and image processing to present AR; [0016]: an item of interest to a user may be designated with physical cues, such as pointing to an item; [0019] and [0032]: a visual change of the display of the item; FIG. 2A-B, [0058-0059]: displaying AR based on restrictions)


Regarding claim 18
The combination of Ericson, DeLuca, Suzuki, and Balasubramanian teach the system of claim 13, 
discover, based on the account of the user, a predetermined financial milestone associated with the user; compare the financial milestone, purchase data associated with a purchase of the object, and the account of the user to determine an affordability value, wherein the affordability value indicates whether the purchase of the object prevents the user from achieving the financial milestone (Ericson, [0041]:  the item information may be used to determine and/or generate a visual indicator as a recommendation for purchase of an item in data capturing the item; [0055]: receive budgetary recommendations; [0057]: once the visual data is captured, item identification may be performed to determine item data, which may be compared with a budget of user to determine which items should be purchased based on budget; [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item);
select, based on the affordability value, a cross-product associated with the product identifier; and generate the recommendation data based on the plurality of cross-products, the product identifier, and the account associated with the user, wherein the recommendation data causes the AR device to display the cross-product and wherein the recommendation data causes the AR device to display an indicator deterring the user from purchasing the object (Ericson, FIG. 2A, [0055]:  sub-items including a different brand, type, and/or price of a more generic genus of items and budgetary recommendations; [0057]: item identification may be performed to determine item data, which may be compared with a budget of user; [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item; [0023-0024]:  present recommendations as AR to user; [0060]: show items that meet or are less than budget).


References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on PTO-892 as non-patent literature as Reference-U related to shopping with augmented reality smart glasses and Cunico et al. US 2017/0091838 A1 related to product recommendations based on social media. 
                                        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684